Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
Claims 1, 3-10 and 12-19 are pending. Claim 2, 11, and 20 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. The claim recite “a sensing unit configured to sense … a driver condition of the at least one external vehicle”. Figure 12 illustrates having a sensing unit 110 and is described at the corresponding paragraphs in the specification. The Specification further lacks support for the written description of sensing unit that senses a driver condition of the at least one external vehicle. The specification fails to describe how the sensing of a driver condition of the at least one external vehicle is achieved by the sensing unit. Furthermore, the specification does not explain how algorithm/software of the current application to perform the claimed step. Claims 10 and 19 are rejected as the same reasons as claim 1. Dependent claims 3-9 and 12-18 are also rejected for the same reasons. 

Please see MPEP 2161.01 Section below:
In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Ariad, 598 F.3d at 1349.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
• 'Mikuni et al.' (U.S Publication No. 2016/0035222)
Determines a driving environment risk by acquires a driver condition of another vehicle running in the vicinity of a subject vehicle.
• 'Micks et al.' (US Patent No. 9,864,918)
Determines a path and speed to drive by estimating an intention of the driver of the different vehicle based on a gesture, a gaze direction, a head orientation of the driver of the different vehicle.
• 'Shimotani et al.' (WO Publication No. 2016143113)
Classifies each of a candidate with a priority based on a space between vehicles by raising the priority of a space having a large distance between vehicles – e.g. FIG. 8.
• 'Takada et al.' (JP Publication No. 2015075889)
Determines and displays recommended speed and a direction of a vehicle when the vehicle changes lanes into the lane change area – e.g. FIG. 12.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C CHANG/              Examiner, Art Unit 2669   
/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669